Citation Nr: 1621106	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from June 2012 and October 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a Board videoconference hearing; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015). 

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right knee disability was originally denied in an October 1974 rating decision on the basis that there was no aggravation of the Veteran's pre-service right knee injury; the Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in January 1975, but he did not perfect his appeal.

2.  Evidence received since the October 1974 rating decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disability, the absence of which was the basis of the previous denial.

3.  Resolving all doubt in favor of the Veteran, the evidence shows that the Veteran's right knee disability was incurred in or caused by service.

4.  Resolving all doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected PTSD caused his obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied the claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 19.32, 20.200, 20.302, 20.1103 (2015). 
 
 2.  The evidence received since the October 1974 rating decision is new and material and sufficient to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for secondary service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the required notice was provided by letter dated September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.

The Veteran was provided VA examinations in relation to his claims.  The Board finds that the VA examinations and related medical opinions are sufficient for adjudicatory purposes.  The examination reports reflect that the examiners performed examination of the Veteran, and the medical opinions are based upon review of the Veteran's claims file and are supported by sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the February 2016 hearing, the undersigned fully explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board may proceed to a decision.  



Petition to Reopen

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's claim of service connection for a right knee disability was denied in an October 1974 rating decision on the basis that there was no aggravation of the Veteran's pre-service right knee injury.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued in January 1975.  A timely substantive appeal with respect to the October 1974 rating decision was not received.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the AOJ may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.  The AOJ did so in this case, and thus, the October 1974 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Here, the Board finds that new and material evidence was received such that the Veteran's claim of service connection for a right knee disability should be reopened.  The Veteran's claim was originally denied for lack of evidence that his pre-service knee injury was aggravated by service.  Evidence received since the October 1974 rating decision includes a February 2015 private medical opinion noting the Veteran's in-service activities and injuries and opining that such in-service events aggravated his pre-existing right knee condition.  The Board finds that such evidence is new and material because it relates to a prior unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Thus, the Veteran's claim of entitlement to service connection for a right knee disability should be reopened for a review on the merits.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
	
Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

      A. Right Knee
      
The Veteran claims that his right knee condition was aggravated by in-service events, such as climbing ladders aboard ships, climbing radar mounts for daily inspections, and squatting to work on equipment.  See June 2011 Claim; October 2011 Veteran's Statement.  He also contends that there were several instances during service when his right knee gave way, and that he believes the necessary adjustments from a ship's constant movement contributed to his knee condition.  See February 2016 Board Hearing Testimony.

First, the Veteran has been diagnosed with osteoarthritis of the right knee.  See July 2010 Private Treatment Record; August 2013 VA Examination Report.  Thus, the Veteran meets the first element of service connection.

In regard to an in-service injury, when an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R.  § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234. 

Here, the Veteran's pre-service knee injury was mentioned in his reports of medical history but not in the entrance examinations.  A July 1964 report of medical history notes that the Veteran injured his right knee playing football in 1963, but has no sequela.  However, the Veteran's July 1964 examination just noted a right knee scar, and in the summary of defects and diagnoses section states "NONE NOTED."  The Veteran's September 1965 report of medical history notes that the Veteran fractured his right knee playing football in 1962 or 1963.  However, the Veteran's September 1965 entrance examination noted no defects.  Similarly, the Veteran's July 1968 entrance examination for his second period of active duty does not note any knee problems.  

Thus, the presumption of soundness applies here and can be rebutted by clear and unmistakable evidence that the Veteran's right knee disability pre-existed service and was not aggravated by service.

The Veteran's August 1974 separation examination noted abnormalities in the lower extremities, specifically an old knee injury with intermittent pain laterally.  The examination report noted that the condition was not considered disabling at the time, and that a quad set was recommended.

The Veteran underwent VA examination in August 2013.  The VA examiner diagnosed degenerative arthritis in the Veteran's right knee, and noted a 1985 meniscus repair.  The examiner opined that the Veteran's right knee condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event.  However, the examiner also reported that he could not describe the baseline severity of the Veteran's right knee condition upon entering service because the medical evidence was not sufficient to support such a determination.  The examiner then described the manifestations of the Veteran's right knee condition as continued chronic knee pain and swelling which were, in his opinion, at least as likely as not aggravated beyond their natural progression by in-service events.  The examiner's opinion is internally inconsistent and therefore entitled to little probative value.

The Veteran has submitted positive nexus opinions from his private medical provider.  An October 2011 private medical opinion noted the Veteran's severe degenerative changes in his right knee.  The physician opined that the Veteran's in-service activities of climbing ladders and spending time on ships aggravated his right knee condition and contributed to the current dysfunction and structural damage of his knee.  The physician opined that the Veteran likely had a meniscus tear in service, and that such injuries lead to destabilization of the knee and, eventually, arthritis.

In a February 2015 letter, the same private treatment provider opined that the repetitive nature of the Veteran's responsibilities during service as well as injuries to his knee during service contributed to the structural damage and change in function of his knee.  He explained that the Veteran spent nine years on active duty, including seven years aboard ships.  He noted that the movement of ships at sea places particular stress on a body's lower extremities because body posture must continually compensate for a ship's roll and pitch.  He also noted that the Veteran's service duties included constant climbing of ladders, often carrying equipment weighing 50 to 60 pounds.  He noted that the Veteran reported instances of knee buckling or instability during service, and that the Veteran reported two specific instances of injury during service - one in which he slipped on a ladder and twisted his knees, and the other when his right knee buckled and he further injured his right knee.  The Veteran stated that he did not report these injuries as he was afraid that he would be deemed unfit to serve.  The Board finds the opinion of the private treatment provider highly probative, as it considers the factual circumstances of the Veteran's service and contains a well-reasoned rationale.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right knee disability was incurred in service.  Although the evidence suggests that a pre-service right knee injury was aggravated by service, the presumption of soundness is applicable and the VA has not met the burden necessary to rebut such presumption.  The evidence does not clearly and unmistakably show that the Veteran's right knee disability both pre-existed service and was not aggravated by service.  Thus, the Veteran's right knee disability will be considered to have been incurred during active military service.  Service connection for right knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.




      B.  Sleep Apnea

The Veteran seeks service connection for sleep apnea, contending that the stressful environment in service caused this condition and that it began after service in 1974.  See October 2011 Veteran's Statement.  The Veteran's spouse reported that his sleep issues (including snoring and instances in which he stopped breathing) started during service.  See February 2016 Spouse's Statement.  The Veteran also contends that his obstructive sleep apnea is secondary to his service-connected PTSD.  See February 2013 Notice of Disagreement.  He explains that his PTSD contributes to his sleep disorder, as he has problems falling asleep because of stressful memories.  See February 2016 Board Hearing Testimony.

First, the Veteran has a diagnosis of obstructive sleep apnea.  See October 2008 Private Treatment Record; December 2008 Sleep Study; October 2012 Private Treatment Record.  The first element of service connection, a currently diagnosed disability, is established.  

As to nexus, there are two medical opinions linking the Veteran's obstructive sleep apnea to his service-connected PTSD.  An October 2012 private treatment physician opined that the Veteran's PTSD was definitely associated with his sleep disturbance and noted a general relationship between PTSD and sleep apnea.  The August 2013 VA examiner opined that the Veteran's obstructive sleep apnea was at least as likely as not due to or the result of his service-connected PTSD because PTSD causes disturbed sleep and can cause central sleep apnea.  Thus, the examiner concluded in the Veteran's case that his PTSD caused his sleep apnea.  

The Veteran's VA mental health examinations are in accord with these opinions, as they note sleep issues in relation to his PTSD.  See May 2012 VA Examination Report; August 2013 VA Examination Report.

In addition, the Veteran has submitted medical articles finding a link between obstructive sleep apnea and other sleep disorders and combat service or PTSD.  See Veteran's February 2016 Submission.

The Board notes that a September 2013 VA opinion provider reviewed the Veteran's file and opined that the Veteran's obstructive sleep apnea was less likely than not due to or the result of his PTSD.  The opinion provider explained that sleep apnea is caused by a blockage of the airway, usually when the soft tissue in the back of the throat collapses during sleep.  She further explained that sleep apnea can affect anyone at any age, and that risk factors include being male, overweight, and over the age of 40.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD.  While there is a negative VA opinion on file, the other evidence of record, including two medical opinions based upon examination of the Veteran, is favorable to the claim.  Moreover, other evidence in the claims file, including medical publications and the Veteran's PTSD examinations, supports the positive medical opinions.  The evidence on this issue being at least in equipoise, the Board therefore concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right knee disability is granted.

Service connection for right knee disability is granted.

Service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that additional development is needed on the Veteran's claim of entitlement to service connection for a left knee disability.

The Veteran seeks service connection for his left knee, including as secondary to his right knee disability.  See June 2011 Claim.  The Veteran contends that his left knee condition was caused by his in-service activities such as climbing ladders aboard ships, climbing radar mounts for daily inspections, and squatting to work on equipment.  See October 2011 Veteran's Statement.  He contends that the constant movement of the ships caused additional stress on his knee.  See February 2016 Board Hearing Testimony.  He also contends that his left knee condition was caused by favoring his right knee.  See October 2011 Veteran's Statement.  He testified that he shifts his weight and pressure to his left leg, due to his right knee condition.  See February 2016 Board Hearing Testimony.  

The August 2013 VA examiner diagnosed the Veteran with degenerative arthritis in his left knee.  The examiner noted that the Veteran "has been favoring his right knee and leg and does put pressure on the left knee and leg and has been having bilateral knee pains the past 2 year[s]."  However, the examiner did not opine as to whether the Veteran's right knee disability, or events in service, caused his left knee disability.  Accordingly, remand is necessary to obtain such medical opinion.

As to post-service treatment records, the Veteran's claims file contains VA Medical Center treatment records up until October 2013 and Sports Medicine Associates treatment records up until August 2010.  On remand, the Veteran should be provided an opportunity to identify any additional, pertinent treatment records, including updated treatment records from the VA Medical Center and Sports Medicine Associates.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional, relevant VA treatment records, including those dated from October 2013 to the present.

2.  Ask the Veteran to identify any outstanding medical treatment records relevant to his claims, including private treatment records from Sports Medicine Associates.  The identified records should then be sought and associated with the claims file.  

3.  Schedule the Veteran for a new VA examination by a medical professional with appropriate expertise in order to determine the nature and etiology of any current left knee condition, to include degenerative arthritis.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all diagnoses for the Veteran's left knee condition present at any time during the claim period (i.e., from June 2011 to the present), to include degenerative arthritis.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition (1) results from or was caused by any injury or disease that occurred in service; (2) manifested within one year of the Veteran's discharge from service (i.e., August 1975); or (3) was caused or aggravated (worsened beyond the natural progression) by his service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should consider all pertinent medical and lay evidence of record and should set forth the complete rationale for any opinion.  

4.  Then, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


